MOTION DENIED    s   ^CV^ UQ^^vk

                 Mof-t&U foT^K^ C/DkTFLjcP\ u c-e_ oka     §0UOTOFCW|^AP?eJ!
                 &Pruccxor.t6U^ rae, uoe_irs> of H^fo^c^       nrr o« m«
                 Gue-Pus cnj^e, k^sO&Ho3aL\S-aC^;              uu«J 6 2015

 RPPLtCxtuT NCsiK£6t L_Oj\\\ m*viS I3l2_ X»4 TME P\(W^e. CjfiAT±oki
 mcA/€Js' Thus ccjo\lx rc Ft^o Tne 3icH\vi" Cirb.rr.xzLr c^^cjv
 FiLom £hi\as CooKiTS ukA mo u GouPLjcAkice ofTkc
 CJDKJtSSt^   OfcXteG.   ISSUED OM ftf(LXL ^°1 , 30 i^"    P>KiC XK
SuPPcjgT      OFF^S THE FoLLouoXrpG,
     avou 'OCTDk^k SM.aoiM TKt STev-POu£LH uu exsoWeo f~F Uao3 . ft-PP.-V-XXjcuaT Ho^ KIGT (be,d_£X Vb & ""
• kio itf^Fo(UYvxticU £K\£>r caTrivAG THat Tvi&
 ST-ftre £muesY^C> a u UXt e f\ ->tq i4 of TXiwe.
RPPl_____mT" PiLftH THftT Tvix^ GoaCT GjlAjJT
U_s rvsoTx<3i4 i^kiO fiuO IHe SftF Oastr_J
CouCT _» JOOKi GoklPLtftkl^EL OfTH3__ cootT
OL.De.e_., I t THt cooi_X L.ul_E __iQ fr>S rauot

HrVeaLs    T£>   £jwoi__le Q^F Cbstfctrit-
•UjmiLe.f_._-e jFVe-v_____ VFwxMG feiUl v
^usape&ed F\PP__^mT VWFlM V>amS
IHAT UD OTH__2. 0&sn_uOT:__*\ &E ^U^eiF
TKar^V^^ S*fe ^V4TiLM fttfO




                                             pn
                                                                                                           S3


                                                                                                        ".•«.



             XF^tT
        Pi



 :f?'         IN THE COURT OF CRIMINAL APPEALS
                                        OF TEXAS

                              NOS. WR-4?,062-0.>; Wk-49,062-04



                       EX PARTE GEORGE L. WILLIAMS, Applicant




                  ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                       CAUSE NOS. W08-62218-U(A); W10-00781-U(A)
                IN'THE 291st DISTRICT COURT FROM DALLAS COUNTY




        Per curiam.


                                            O R D E R


        .Pursuant to the provisions of Article 11.07 of the.Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. _Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App; 1967). Applicant was convicted ofthe offense

of compelling prostitution of a child less than 17ycfttrs ofage in two cause numbers and sentenced

to imprisonment for life in one cause;and twenty years' imprisonment in the other cause. TheFifth

Court of Appeals affirmed his convictions. Williams v. State, 05-11-01729-CR; 05-12-00007-CR

(Tex. App.-—Dallas Aug. 2, 2013,pet. ref'd)(not designated for publication).
       On October 24, 2014, an order designating Issues was. signed by the trial court, but ho
affidavits or findings offact have been forwarded to this Court with theapplications. It appears that
the trial court has not completed its fact-finding. We remand these spp^^to^l^^^
Court of Dallas County to allow the trial judge^complete an^dentJagri^tigtiMia^^
findings of fact and conclusions of law.

        These applications will be held in abeyance until the trial court has resolved the fact issues!
The issues shall be resolved within 90 days ofthi? order. Asupplemental transcript containing all
affidavits and interrogatories or the transcription ofu^court reporter's notes from any hearing or.
deposition, along with the trial court's supplemental findings offact and conclusions of law, shall
be forwarded to this Court within 120 days ofUpdate ofthis order. Any extensions oftime shall
be obtained from this Court.                        ]

Filed: April 29, 2015                          . - ,j                           .„ • *
Do not p'UDiisu    "                         .: